DETAILED ACTION
Claims 1-16, 20, 21, 25 and 26 are pending in the Instant Application. 
Claims 1-16, 20, 21, 25 and 26 are rejected (Non-Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Status of the Application


In view of the appeal brief filed on 09 December 2019, PROSECUTION IS HEREBY REOPENED. New grounds of rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
   

                                                                                                                                                                                          
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16, 20, 21, 25 and 26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 14 recite “a first section of the common interface includes first filters associated with the first data source and a second section of the common interface includes second filters associated with the second data source, wherein at least one of the second filters being different than the first filters; and the use of the first filter and second filter”. This limitation were not described by the specification. The term “filter” is never used in the original specification. Figure 4 shows a filter, but does not give 
Claims 2-13, 15-16, 20-21 and 25-26 are rejected for incorporating the deficiency of their respective base claims by dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10, 12, 14-16, 20, 21 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Snyder, United States Patent No. 6,519,618.

As per claim 1, Snyder discloses a computer implemented method for a client device to receive data searched from a plurality of data sources, the method comprising: 
([Col 5, lines 10-20] wherein the user can login to a user account, wherein the user can search for homes for sale); 
the interface request indicative to the host system to: 
process the interface request to determine a first data source and a second data source associated with the user account ([Col 5, lies 21-27] wherein the user is presented with a set of different data sources for which the user has a subscription); 
assemble a common interface comprising search parameters associated with the first data source and the second data source ([Col 5, lines 40-60] wherein a first data source can be FORT MYERS MLS and another source can be the NAPLES MLS and an interface such as shown in Fig. 6 is assembled, and [Col 2, lines 15-28] wherein parameters are based on the database called distinct parameters); 
transmit the common interface comprising search parameters to the client device for display, wherein a first section of the common interface includes first filters associated with the first data source and a second section of the common interface includes second filters associated with the second data source, wherein at least one of the second filters being different than the first filters ([Col 5, lines 40-60] wherein an interface like Fig. 6 is transmitted, wherein there is no overlap of filters, so each have its own section, wherein distinct filters from NAPLES MLS are different than those in the FT MYERS MLS and have an asterisk); 
receiving, at the client device, the common interface ([Fig. 6] wherein a user receives that interface); 
 ([Fig. 6] wherein a user is displayed that interface); 
receiving, via the client interacting with the common interface on the display, an indication of client-requested one or more of the first filters associated with the first data source and an indication of client-requested one or more second filters associated with the second data source ([Fig. 8] and [Col 6, lines 6-29] wherein the user can select and those elections are received by the interface, with filters from both sources, wherein two sources are described, some being different (distinct) to NAPLES MLS); and transmitting, to the host system, a search request including the indication of client-requested one or more of the first filters associated with the first data source and the indication of client-requested one or more second filters associated with the second data source ([Col 4, lines 58-65]-[Col 5, lines 1-3]  wherein the search is again both the root and child database);  
2the search request indicative to the host system to: 
request a search of the first data source with the client-requested one or more first filters and a search of the second data source with the client-requested one or more second filters ([Col 4, lines 58-65]-[Col 5, lines 1-3]  wherein the search is again both the root and child database);  
 receive results of the search of the first data source with the client-requested one or more first filters associated with the first data source and results of the search of the second data source with the client-requested one or more second filters ([Fig. 2] and [Col 4, lines 58-65]-[Col 5, lines 1-3] wherein query results are returned based on the filters and both sources); 
([Col 4, lines 58-65]-[Col 5, lines 1-3]  wherein the search is again both the root and child database (first and second data sources));   and 
transmit, to the client device for display, the combined results of the search of the first data source with the results of the search of the second data source ([Fig. 2] and [Col 4, lines 58-65]-[Col 5, lines 1-3]  wherein query results are returned based on the filters and both sources). 

As per claim 2, Snyder discloses the method of claim 1, wherein the search request also is indicative to search a local data source ([Col 5, lines 20-39] wherein the local data source can be any of the MLS data sources); wherein the common interface further includes local search parameters associated with the local data source ([Col 5, lines 20-39] wherein the system is shown with four possible sources, so one in addition to the sources from claim 1, wherein each has parameters associated with them as noted in [Col 2, lines 15-28] wherein parameters are based on the database called distinct parameters); 
wherein the search parameters associated with the first data source and the second data source comprise third party search parameters ([Col 5, lines 20-39] wherein the MLS is a third party, and the search parameters are also third party); wherein the first data source comprises a 1st third party data source ([Col 4, lines 58-65]-[Col 5, lines 1-3]  wherein the MLS is a third party data source); wherein the second data source comprises a 2nd  third party data source ([Col 4, lines 58-65]-[Col 5, lines 1-3]  wherein the MLS is a third party data source); and  3wherein the search parameters  ([Col 5, lines 20-39] wherein the MLS is a third party, and the search parameters are also third party). 
 
As per claim 3, Snyder discloses the method of claim 2, wherein the common interface further includes a separate section of local filters associated with the local data source, the separate section being separate from the first section that includes the first filters associated with the 1st third party data source and the second section that includes the second filters associated with the 2nd third party data source ([Fig. 9] wherein each filter is given its own section since none of the filters overlap).  
 
As per claim 4, Snyder discloses the method of claim 3, further comprising: establishing a connection between the host system and one or more third party data sources; and retrieving third party search parameters from the one or more third party data sources ([Col 5, liens 11-20] wherein a user accesses the MLS (third party data source) and establishes a connection, wherein the parameters are distinct for certain MLS databases).  

As per claim 5. Snyder discloses the method of claim 4, wherein the connection is validated using a single sign-on in which the host system stores third party account information for the one or more third party data sources associated with the user account ([Col 5, lines 11-20] wherein a single login stores all the third party account information where the user has subscriptions).  

([Col 5, lines 11-20] wherein a unique user has a corresponding subscription, i.e. matching identifier for the location of the subscribed database).  

As per claim 7, Snyder discloses the method of claim 2, wherein each of the local search parameters and the third party search parameters includes at least one of: a plurality of selectable options; or user-definable fields ([Col 5, lines 40-60] wherein selectable options are described).  

As per claim 8, Snyder discloses the method of claim 1, wherein determining the first data source and the second data source associated with the user account comprises determining which of a plurality of third party sources are permitted data sources that a user associated with the user account has permission to access; and wherein transmitted search parameters include only parameters associated with the permitted data sources ([Col 5, lines 11-20] wherein based on the user’s subscriptions, the user is permitted access, and the subscriptions are what vary the distinct parameters as described above).  

As per claim 9, Snyder discloses the method of claim 1, wherein determining the first data source and the second data source associated with the user account comprises 4determining which of a plurality of third party sources are permitted data sources that a ([Col 5, lines 11-20] wherein based on the user’s subscriptions, the user is permitted access, and the subscriptions are what vary the distinct parameters as described above).    

As per claim 10, Snyder discloses the method of claim 9, wherein the separate filters associated with the other third party data sources are marked so that they not accessible on the client device ([Col 5, lines 11-20] and [Fig. 4] wherein only the sources and parameters of those sources for which the user is subscribed can be seen, and others are not accessible by the client).  

As per claim 12, Snyder discloses the method of claim 3, further comprising receiving, via the client interacting with the common interface on the display, an indication of client- requested one or more of the local filters associated with the local data source; wherein the search request is further indicative to the host system to: search the local data source using the client-requested one or more local filters in order to determine local search results; and combine the results of the search of the first data source, the results of the search of the second data source, and the determined local search results  ([Col 5, lines 11-20] wherein the user can search up to 5 sources in the example and each would have their own filters, and combined search results are described as noted above).      


As per claim 14, claim 14 is the client that performs the method of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 15, claim 15 is the client that performs the method of claim 2 and is rejected for the same rationale and reasoning. 

As per claim 16, claim 16 is the client that performs the method of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 20, claim 20 is the client that performs the method of claim 7 and is rejected for the same rationale and reasoning. 

As per claim 21, claim 21 is the client that performs the method of claim 8 and is rejected for the same rationale and reasoning. 

As per claim 25, claim 25 is the client that performs the method of claim 12 and is rejected for the same rationale and reasoning. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder in view of Dick, United States Patent Application Publication No. 2005/0005168.

As per claim 11, Snyder discloses the method of claim 9, but does not disclose wherein the separate filters associated with the other third party data sources include contact data related to the other third party data sources for display on the client device. However, Dick teaches wherein the separate filters associated with the other third party data sources include contact data related to the other third party data sources for display on the client device ([0070] wherein a user is given a link (contact data) to add a subscription) from a filtering interface).
Both Snyder and Dick describe search systems. Snyder states to contact a subscription service to add the subscription in Fig. 4, but does not provide the contact information. One could apply the links from Dick, with the search filtering based on source in Snyder to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the search source and filtering method in Snyder with the subscription link in Dick in order to more easily provide a user with needed resources. 

Claims 13 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder in view of Nelson, United States Patent Application Publication No. 2013/0262241.

([Fig. 10],[0109] and [0110] wherein local filters, such as Manufacturer and Model, from a local inventory database, and Carfax and Autocheck filters are on the same display as the results blow described as 1052). 
Both Snyder and Nelson provide filters and multiple source searching. One could apply the interface from Nelson with the filter interface in Snyder to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the search source and filtering method in Snyder with the interface from Nelson in order to allow the user to interact with the filters while being able to see the result of their manipulation. 

As per claim 26, claim 26 is the client that performs the method of claim 13 and is rejected for the same rationale and reasoning. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21, 25 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As discussed in the phone interview on 21 January 2021, Applicant is encouraged to contact the Examiner if questions remain. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763.  The examiner can normally be reached on M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158